DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CRAIG R. ZOBEL,
                             Appellant,

                                    v.

                              ANN M. ZOBEL,
                                Appellee.

                              No. 4D16-3854

                          [February 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    John     L.   Phillips,   Judge;   L.T.    Case    No.
2005DR004553XXXXNB.

  Ralph T. White of Law Office of R.T. White West Palm Beach, for
appellant.

  Kathryn M. Beamer of Kathryn M. Beamer, P.A., North Palm Beach,
and Deanna V. Shuler of Deanna V. Shuler, P.A., Palm Beach Gardens, for
appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.